DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in the current application.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over DeVito, US 8261682 in view of Gasper, US 7140318.  DeVito discloses an automatic control system comprising posture control tabs mounted on a stern of a marine vessel, actuators to actuate the posture control tabs, a central processing unit (see abstract) configured or programmed to define and function as a judgment unit and a processor to control the actuators to position the posture control tabs at retracted position (See Figures 3-7). DeVito does not explicitly recite the judgement unit judges .  
Gasper discloses an automatic control system for controlling posture control tab
(34) that is controlled by a controller (55) and actuators (41). Gasper discloses the controller may be configured such that the foil (34) automatically moves to the stowed position as the watercraft is loaded on a trailer (See Column 10 lines 28-31).  The examiner considers such configuration of the controller for trailering as overriding the automatic posture control functions described by Gasper. 
Regarding claims 2-9: The combinations of boat speed, pitch angle of the hull, RPM of the engine, throttle opening angle, acceleration are common inputs to a controller/processor for determining positioning of trim tabs during operation of a watercraft and such inputs would be obvious to include as parameters indicative of a boat being driven onto a trailer.  Applicant has not specified any ranges of the inputs to distinguish over common operational situations.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the processing unit of DeVito to control the position of the posture control tabs using common operational inputs to the processor such as boat speed, engine rpm, acceleration, throttle opening angle and pitch angle of the hull, or any combination thereof and when trailering the vessel as disclosed by Gasper. Doing so positions the control tabs in the desired position for trailering to prevent damage to the tabs or trailer.
Claims 11-13, 14-16, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over DeVito, in view of Gasper, in further view of Otulic, US 20160180721.  .  
Otulic discloses a system and method for tracking and surveillance and control of recreational vehicle including watercraft which includes controllers (103), transmitters/receivers (3) for signal transmission, and memory card 109 (for storing map data, see [0049] including speed limit zones).  While positioning of posture control tabs is not explicitly disclosed by Otulic, limiting the speed of the watercraft combined with typical trim tab control inputs at least partially determined by boat speed would make retracting the posture control tabs as obvious when entering a speed restricted zone.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a surveillance and control system of Otulic to limit watercraft speed when entering a speed restricted zone, on a vessel with posture control tabs as disclosed by DeVito as modified by Gasper, and controlling the posture control tabs to move to a retracted position as the watercraft slows when entering the speed restricted zone.  Doing so ensures proper operation of watercraft in speed zones and reduces wakes by retracting posture control tabs.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20100131304 discloses an onboard monitoring system capable of reducing the speed of a vehicle or watercraft when entering a speed zone.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D WIEST whose telephone number is (571)270-5974. The examiner can normally be reached M-F 6:00 - 3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Morano can be reached on 571 272 6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY D WIEST/Primary Examiner, Art Unit 3617